         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 1 of 25



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                   Defendant.       )
____________________________________)
                                    )
IN RE: PETITIONS FOR RELIEF         )
CONCERNING CONSENT ORDER OF )            Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)
                                    )
WOODLAWN, LLC,                      )
                                    )
            Petitioner.             )
____________________________________)

UNITED STATES’ REPLY IN SUPPORT OF ITS MOTION FOR DISCOVERY UNDER
       FEDERAL RULES OF CIVIL PROCEDURE 56(d) AND 32.2(c)(1)(B)

       Absent discovery, Petitioner Woodlawn LLC (“Woodlawn” or “Petitioner”), the United

States and this Court will not be able to determine the true nature and extent of Petitioner’s

purported interest in the Baxter Street Property or the sufficiency of its claims in these ancillary

proceedings. In its opposition to the government’s motion for discovery, Petitioner for the first

time reveals that the funds paid to the defendant in exchange for a loan secured by the Baxter

Street Property originated from a limited liability company other than Petitioner Woodlawn and

that the funds paid under the purported loan were turned over to that distinct company, which

Petitioner describes only as “[redacted] LLC”. Petitioner also reveals that the sole purpose of its

incorporation was to engage in the loan transaction, but only provides partial information

regarding the purported disbursement of funds and no support for its contention that the loan is in



                                                  1
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 2 of 25



default. Indeed, Petitioner contends that “[t]here is no need at this time to precisely calculate the

amount Woodlawn is owed under its loan agreement.” Dkt No. 62 at 18. Professing a fear of

public disclosure, Petitioner refuses to provide basic information regarding the basis for its

claim, but also fails to take action to seek protection from the Court. Instead, Plaintiff asks this

Court to simply assume Petitioner has a present legal interest in the Baxter Street Property and

award summary judgment, without an opportunity for the Court or the government to discover

Woodlawn’s identity or corroborate its claims. Rule 56(d) of the Federal Rules of Civil

Procedure is designed to guard against precisely this kind of premature and prejudicial summary

judgment motion. Accordingly, the United States, by and through its undersigned counsel,

respectfully urges this Court to deny Petitioner’s motion for summary judgment as premature

and award the requested discovery pursuant to Fed. R. Civ. P. 56(d) and Fed. R. Crm. P. 32.2(c)

because it is necessary or desirable to resolve factual issues.


                                           ARGUMENT

       To obtain relief under Rule 56(d), the moving party must submit an affidavit that (1)

outlines the facts intended to be discovered and describes why those facts are necessary to the

litigation, (2) explains why the facts could not be produced in opposition to the motion, and (3)

shows that the information is in fact discoverable. Convertino v. U.S. Department of Justice, 684

F. 3d. 93, 99-100 (D.C. Cir. 2012). In response to Petitioner Woodlawn’s motion, the United

States submitted the required affidavit. See Claman Decl., Dkt. No. 55-2. In its opposition,

Petitioner does not dispute that the declaration outlines the facts to be discovered, that the

government could not produce the facts in opposition to the summary judgment motion, or that

the information is in fact discoverable. Instead, Petitioner Woodlawn argues only that the facts




                                                  2
          Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 3 of 25



are not necessary to the litigation. 1 This is incorrect. As set forth herein and in the government’s

declaration and other filings, discovery is necessary to resolve facts pertinent to whether

Petitioner is a party “other than the defendant” for purposes of Section 853(n)(2), whether

Petitioner has statutory standing under Section 853(n)(2) and constitutional standing to contest

forfeiture, and whether Petitioner meets the requirements for relief under Sections 853(n)(6)(A)

or (B). Id.

        Contrary to Petitioner’s assertions, the government and the Court need not simply accept

Petitioner’s representations without question. In an ancillary proceeding, the “petitioner carries

the burden of proof and must establish his or her legal interest in the property by a

preponderance of the evidence…” United States v. Armstrong, 2007 WL 7335174 *2 (E.D.La.

2007)(unreported). It would be inconsistent with this burden on the petitioner and unjust to

require the government to acquiesce that a petitioner is an owner and has a valid claim without

even an opportunity to validate the petitioner’s representations through discovery. See United

States v. BCCI Holdings (Luxembourg), S.A., 1993 WL 760232, at *4 (D.D.C. Dec. 8, 1993) (“It

would be extraordinary, indeed, and wholly unjust to all concerned parties, to permit DPA to

make a claim for $91.5 million in forfeited assets and require the Department of Justice to accept

DPA's representations that the money rightfully belongs to it.”). Summary judgment would be

particularly inappropriate here where Petitioner seeks to preclude discovery through premature

summary judgment. Dinkel v. Medstar Health, Inc., 286 F.R.D. 28, 33 (D.D.C. 2012) (“pre-

discovery motions for summary judgment are disfavored in this Circuit.”).




1
 Because Woodlawn does not contest the government’s satisfaction of the other Convertino elements, this
memorandum only addresses in detail the necessity for discovery. However, the Claman Declaration outlines the
discovery needed (e.g. ¶¶4-19); explains the facts cannot be presented because discovery has not yet been
authorized, petitioner has not provided the information, and the information is not otherwise available to the
government (e.g. ¶¶ 3-5, 12, 21, 25); and that the facts sought are discoverable (e.g. ¶¶ 4, 22, 23).

                                                       3
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 4 of 25



   1. Discovery Is Necessary to Determine Whether Petitioner Meets the Standing
      Requirements of Article III and Section 853(n)(2) and (n)(3)

       Standing is a threshold issue on which the third party petitioner bears the burden of proof

in every civil or criminal forfeiture case. See United States v. BBCI Holdings (Luxembourg) S.A.,

833 F. Supp. 9, 13 (D.D.C. 1993), aff’d, 46 F.3d 1185 (D.C. Cir. 1995); United States v. Cambio

Excato, S.A., 166 F.3d 522, 523 (2d Cir. 1999) (holding that claimants demonstrated both

statutory and constitutional standing). A third party seeking to establish its interest in specific

property must establish statutory standing and Article III standing. See United States v.

Davenport, 668 F.3d 1316, 1319-1320 (11th Cir. 2012) (citations omitted) (“Article III of the

Constitution limits the jurisdiction of federal courts to ‘cases’ and ‘controversies’; finding that

petitioner lacked statutory standing because of an untimely petition). Here, where Petitioner

Woodlawn seeks summary adjudication of its claims, Woodlawn’s failure to identify its

beneficial ownership, provide information establishing the extent and circumstances of its

purported loan, or disclose the relationship between the various entities and persons involved in

the mortgage negotiations, this Court should permit the government an opportunity to test the

sufficiency of Woodlawn’s statutory and Article III standing to contest forfeiture.

       In its opposition memorandum and supporting materials, the government demonstrated

that Petitioner’s refusal to provide information regarding its beneficial owners prevents the

government and this Court from determining whether Petitioner Woodlawn is entitled to

participate in these ancillary proceedings as someone other than the defendant, under 18 U.S.C. §

853(n)(2) and (n)(3). See e.g. Claman Decl. at ¶4; United States v. BCCI Holdings

(Luxembourg) S.A. (Petitions of Foreign Branches), 48 F.3d 551, 553-55 (D.C. Cir. 1995)

(denying petitions by branches of defendant bank based on “lack [of] standing to file petitions”

because the branches were considered the “defendant”); United States v. Pelullo, 178 F.3d 196,

                                                  4
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 5 of 25



202 (3d Cir. 1999) (holding that defendant has no standing to file a claim in the ancillary

proceeding because the defendant’s interest in property was resolved upon the Court’s entry of a

preliminary order of forfeiture). As described in more detail below, Petitioner’s opposition

memorandum casts further doubt as to the ownership of Woodlawn, revealing for the first time

that disbursements and payments under the purported loan were made by another unidentified

limited liability company. See infra 9-10, Dkt. No. 62 at 6-7.

        Similarly, notwithstanding its belated inclusion of heavily redacted and handwritten

materials along with its opposition memorandum, Woodlawn still refuses to meet the basic

statutory requirement to identify the extent of its interest in the Baxter Street Property. Indeed,

Petitioner erroneously appears to believe it need not identify the extent of its purported interest in

the forfeited property. See Dkt. No. 62 at 18 (“There is no need at this time to precisely calculate

the amount Woodlawn is owed under its loan agreement.”). Contrary to Petitioner’s assertion,

identifying the nature and extent of its interest is a requirement for standing to contest forfeiture.

21 U.S.C. § 853(n)(3) (“The petition shall . . . set forth the nature and extent of the petitioner's right,

title, or interest in the property . . .”); See also, E.g. United States v. BCCI Holdings (Luxembourg),

S.A., 919 F. Supp. 31, 36 (D.D.C. 1996) (“if a third party fails to allege in its petition all

elements necessary for recovery, including those relating to standing, the court may dismiss the

petition without providing a hearing”). “These are not simply technical requirements, but are

construed strictly to discourage false or frivolous claims.” United States v. Preston, 123 F.Supp.3d

108, 113 (D.D.C. 2015) (internal quotations omitted). “In interpreting the time and circumstances

requirement, courts have held that a petition must do more than state [the] interest in a conclusory

fashion.” Id.

        While Petitioner appears to have provided some additional information regarding the loan

and payments of interest, the records remain incomplete. For example, even accepting at face

                                                     5
          Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 6 of 25



value Petitioner’s belated submission of a portion of its attorney’s IOLTA account records,

Petitioner still has not established that the initial disbursement of $512,500 was ever made to the

defendant out of escrow. See Dkt. No. 62-1 at 2 (“Funds will not be released absent written

approval from me. Funds returned in 10 days to this sending account…”). Similarly,

Petitioner’s late-submitted payment records show only a few of the purported eleven payments

and rely on the statements of Petitioner’s own counsel. 2 See Dkt. No. 62-3. United States v.

Hailey, 924 F.Sup.2d 648, 658-659 (D.Md. 2013) (“Conclusionary allegation of ownership and

purchase with funds from employment is insufficient under § 853(n)(3)…”). Moreover,

according to Petitioner’s opposition, disbursements and repayments under the purported loan

were made by and to another unidentified limited liability company – not Woodlawn. See infra

at 9-10 and Dkt. No. 62 at 6-7. Petitioner further contends that this additional “[redacted] LLC”

is itself a structure between the loan and “the individual who provided the loan money…” Dkt.

No. 62 at 7. Given the series of at least two nested structures, whether Petitioner Woodlawn is a

mere nominee or has the requisite Article III standing to maintain a petition in these ancillary

proceedings party with an interest in the Baxter Street Property is far from clear.

        Ultimately, Petitioner’s refusal to provide discovery regarding its identity, the identity of

its beneficial owners, the disbursement of funds, payments received under the loan, the default

and forbearance negotiations, and whether any portion of the loan has been forgiven, undermines

the government’s and the Court’s ability to validate the extent of Petitioner’s purported interest

in the forfeited property. See Claman Decl. at ¶¶ 6-17. Where, as here, a petition lacks

sufficiency, permitting discovery is an appropriate course of action. United States v. Vithidkul,




2
 The financial records submitted by Petitioner Woodlawn do not appear to comply with the redaction requirements
of the Federal Rules or this Court’s Local Rules. See Fed. R. Crim. P. 49.1, Fed. R. Civ. P. 5.2, LCv.R. 5.4(f).

                                                        6
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 7 of 25



2014 WL 1515130 *3 (D.Md. 2014)(finding factual issues to be resolved, inter alia, source of

funds and ownership of claimed assets, and granting government’s motion for discovery).

    2. Discovery is needed to Determine Whether Petitioner Meets the Requirements of 21
       U.S.C. § 853(n)(6)(A)
        Petitioner Woodlawn’s primary argument in opposition to discovery is that Petitioner has

alleged that its interest arose prior to the indictment of the defendant and, therefore, its claim

under 21 U.S.C. § 853(n)(6)(A) is dispositive. The Court should reject Petitioner’s contention

because factual issues remain as to whether Woodlawn has a valid “legal right, title or interest”

in the property as required under Section 853(n)(6)(A), and because, in any event, Petitioner’s

asserted interest was not vested or superior to the defendant’s rights prior “to the acts which gave

rise to the forfeiture of the property.”

        To prevail under 21 U.S.C. § 853(n)(6)(A), a petitioner must establish by a

preponderance of the evidence that “the petitioner has a legal right, title, or interest in the

property, and “the right, title, or interest was vested in the petitioner rather than the defendant or

was superior to any right, title, or interest of the defendant at the time of the acts which gave rise

to the forfeiture of the property under this section.” 21 U.S.C. § 853(n)(6)(A). While a plausible

allegation of a legal interest may be enough for a petitioner to survive a motion to dismiss for

lack of standing, a petitioner must meet its affirmative burden with respect to each of the

elements of the Section 853(n)(6)(A) in order to prevail on summary judgment and establish that

there is no factual issue in dispute.

        As an initial matter, Petitioner must establish a legal interest in the property not only for

purposes of establishing statutory and constitutional standing, but also an express requirement of

Section 853(n)(6)(A). Under 21 U.S.C. § 853(n)(6)(A), the petitioner cannot be a nominee for

the defendant, the lien must be a valid lien, the amount demanded must be the amount due, and


                                                   7
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 8 of 25



the entire transaction needs to not be a sham. United States v. McCorkle, 143 F. Supp. 2d 1311,

1319–1321 (M.D. Fla. 2001) (a nominee cannot recover under§ 853(n)(6)(A); nor can a person

who acquired the property as a result of a sham transaction); United States v. Coffman, 574 F.

App’x. 541, 562–63 (6th Cir. 2014) (“Coffman has not cited a single case to support the

assertion that courts may not void fraudulent transfers as part of ancillary forfeiture

proceedings”); Hunter v. United States, 2014 WL 4385852, *5 (W.D. Tenn. Sept. 4, 2014)

(because claimant alleged facts that, if true, would establish a legal interest in the forfeited asset,

government’s motion to dismiss must be denied; but in the evidentiary hearing, claimant will

have the burden of proving he is not merely a nominee by a preponderance of the evidence);

United States v. Szaflarski, 614 F. App’x. 836 (7th Cir. 2015) (defendant’s sister did not have a

valid third-party claim of ownership because transfer of title was taken for purpose of thwarting

forfeiture and sister was a mere nominee).

        Petitioner’s limited self-serving statement as to its ownership interest is insufficient to

enable the United States or this Court to determine even such elemental issues as whether the

purported mortgage interest was obtained through a valid transaction for consideration among

separate parties, who the parties in interest to that transaction were, what funds were finally

disbursed, or the extent to which the purported lien has been discharged in whole or part. See

Claman Decl. at ¶ 6 (discovery needed to determine if Woodlawn is a nominee or in relationship

with defendant), ¶ 7 (explaining defendant’s use of corporate shell companies and nominees), ¶¶

8-11 (lack of ownership information regarding Woodlawn), ¶¶ 12-14 lack of information

regarding disbursement of monies, collateral for purported loan, and payments under loan), and

¶¶ 15-17 (discovery needed to determine if loan a sham).




                                                   8
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 9 of 25



       Apparently acknowledging its failure to establish a legal interest in the Baxter Street

Property, Petitioner Woodlawn submits two exhibits it claims “satisfies the only legitimate

request for evidence the Special Counsel makes.” Dkt. No. 62 at 2. However, the

representations in Petitioner’s opposition raise more questions regarding the validity of the loan

and the extent of Petitioner’s purported interest. First, Petitioner reveals that it did not actually

provide the funds underlying the purported loan agreement, some other unidentified limited

liability company did. Dkt. 62 at 6, and n3. According to Petitioner, statements of attorney

Berglund’s IOLTA account show “an incoming wire from [redacted], LLC in Santa Monica for

$512,500…” and “three days later…an outgoing wire in the same amount…” that references 123

Baxter St. Id. (brackets in original). Petitioner highlights a second transaction involving funds

from “[redacted], LLC” as further evidence of the payment of the funds. Id. Yet, Petitioner

provides no information regarding any agreement between Petitioner Woodlawn and the so-

named “[redacted], LLC” or any payment of funds from Petitioner as consideration for the loan.

       Next, in its opposition brief, Petitioner asserts that the initial interest payment under the

loan was made not to Petitioner Woodlawn, but was “turned over” to another LLC in California.

Id. at 7. Similarly, Petitioner attaches a declaration from Keith Berglund, with a partially

chronological handwritten list of eleven payments, two checks, and an online banking payment

receipt. Dkt. Nos. 62-1, 62-2, 62-3. This subset of payments does not indicate any payments to

Woodlawn, nor do the loan documents submitted with Woodlawn’s original petition identify any

payment instructions. Petitioner does not even posit that Woodlawn had any financial accounts

or conducted any business activity itself. Instead, Mr. Berglund asserts that “Woodlawn was

incorporated solely to engage discretely in this loan transaction (five days before the loan




                                                   9
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 10 of 25



agreement was executed) and it has had no other activities.” 3 Dkt. No. 62-2 at ¶ 9. Thus, as set

forth in the government’s discovery motion and its attachments, discovery is necessary to reveal

and verify whether Petitioner maintains a legal interest in the Baxter Street Property sufficient to

meet its burden under Section 853(n)(6)(A) and when it may have received that interest.

         Petitioner baldly assumes a legal interest and asserts that its interest in the forfeited asset

was vested in the Petitioner or was superior to that of the defendant “prior to the time when the

Baxter Street property became subject to forfeiture as a substitute asset.” Dkt. No. 62 at 8. In

doing so, Petitioner asks this Court to rely on Petitioner’s policy arguments and hypothetical

extremes, and to ignore the statutory language of Sections 853(n)(6)(A) and 853(p) analyzed by

Judge Contreras in United States v. Preston, 123 F.Supp. 3d 117 (D.D.C. 2015) and the Second

Circuit in United States v. Daugerdas, 892 F.3d 545 (2nd Cir. 2018).

         In Daugerdas, the Second Circuit examined the specific statutory language of Section

853(n)(6)(A) in the context of a petitioner’s claim to forfeited substitute assets. Id. Considering

and rejecting the notion that the government’s interest is identical to the defendant’s interest in

the context of substitute assets, the court explained that “§ 853(n)(6)(A) discusses the rights of a

third party vis-à-vis the defendant, and makes no mention of the government.” Id. at 555. As the

Daugerdas court reasoned, “applying standard tools of statutory interpretation to the plain text of

the statute provides ample support for our conclusion that, in either the context of offense

proceeds or substitute property, the relevant “act” under § 853(n)(6)(A) is the underlying

criminal conduct that triggers the forfeiture obligation.” Id. at 556. As a result, the court



3
 In contrast to this latest representation regarding the purpose and activities of Woodlawn, in Petitioner’s numerous
verified statements, Mr. Rappa and then Mr. Berglund repeatedly represented that “Woodlawn was established…as
an investment vehicle” and that “[t]he Loan was one of the first clients to be considered by Woodlawn.” Dkt. Nos.
15, 17, 20, 21 at ¶¶ 1, 2 (emphasis added). Now, Woodlawn contends it did not have multiple clients or purposes
beyond the particular loan. These differing statements underscore the need for discovery to clarify the legal interest
claimed and whether Woodlawn is a mere nominee without a legal interest in the property.

                                                          10
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 11 of 25



concluded that “even if it is unclear when, exactly, the government’s interest in substitute

property vests, § 853(n)(6)(A) permits a third-party claim against a defendant’s untainted

property (out of which an in personam-like forfeiture claim might be satisfied) only if that

interest arose before the offense took place.” Id. at 556-557.

         Similarly, in considering a petition asserting an interest in forfeited substitute property

under Section 853(n)(6)(A) in Preston, Judge Contreras of this Court, focused on the statutory

language of Sections 853 rather than when the government’s interest may have vested. As the

Court explained, “Under Section 853(p), property becomes subject to forfeiture as substitute

property when, as a result of any act or omission of the defendant, property subject to forfeiture

under Section 853(a) meets one of five conditions.” Preston, 123 F.Supp.3d at 116. Again,

examining the specific statutory language, Judge Contreras concluded that “[f]or purposes of

Section 853(n)(6)(A), therefore, ‘the time of the commission of the acts which gave rise to the

forfeiture’ of the Securities was when [the defendant] transferred the embezzled [] funds to third

parties.” Id. Because Woodlawn did not obtain its purported interest until after the defendant

engaged in the criminal conspiracy giving rise to forfeiture and after he alienated the traceable

property, his claim under Section 853(n)(6)(A) must fail. 4

         Dissatisfied with the implications for its interest acquired after the defendant’s criminal

conduct and the dissipation of traceable assets, Woodlawn urges the Court to reject the statutory

analysis in Daugerdas and Preston. Instead, Petitioner first opines that Congress should have

amended Section 853(n) when it enacted the substitute assets provisions of Section 853(p), and




4
 Petitioner dismisses the Declaration of Sherine D. Ebadi as “puzzling”. Dkt. 62 at 5. However, as set forth in the
government’s opening memorandum, Special Agent Ebadi’s declaration provides uncontroverted evidence about the
dissipation of property identified traceable to the criminal conspiracy of conviction. Petitioner does not offer
counter evidence and, consistent with Preston, this Court can appropriately find that Petitioner’s claim under Section
853(n)(6)(A) fails as having accrued after the acts giving rise to forfeiture.

                                                         11
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 12 of 25



suggests that the Court should, therefore, give the statute a different reading from its plain

statutory meaning. Dkt. No. 62 at 10-11. However, as the Daugerdas and Preston courts

concluded, the temporal limitations of Section 853(n)(6)(A) are clearly limited by the “acts

which gave rise to the forfeiture” not the vesting of the government’s interest. Although

Daugerdas and Preston differ on whether those acts are a defendant’s original criminal conduct

or a defendant’s dissipation of traceable assets, the statutory focus is clearly on the defendant’s

conduct underlying the forfeiture. There is no basis for the court to fashion a remedy Petitioner

believed Congress should have enacted. See, e.g., Banhart v. Sigmon Coal Col, Inc. 534 U.S.

438 (2002)(“As in all statutory construction cases, we begin with the language of the

statute…The inquiry ceases if the statutory language is unambiguous and the statutory scheme is

coherent and consistent.”)(citations and quotations omitted); cf. United States v. BCCI

Holdings(Luxembourg), S.A., 46 F.3d 1185, 1191 (not open to a court to fashion another remedy

inconsistent with the statutory remedial scheme Congress devised).

       Second, Petitioner argues against a plain reading of Section 853(n)(6)(A) in the context

of substitute assets on the grounds that it would negate the Section 853(p)(2)’s limitation

restricting substitute asset forfeitures to the property of the defendant. Dkt. No. 62 at 10.

However, once again, Petitioner’s construction disregards the express statutory structure. Under

Section 853(n)(6)(A), the interest Congress chose to protect were vested and superior interests in

property “at the time of the commission of the acts which gave rise to the forfeiture…” Section

853(p)(2) does not delineate the acts that give rise to forfeiture. As the Court explained in

Preston, those acts are set forth in Section 853(p)(1), or, under Daugerdas are the criminal acts

giving rise to forfeiture of the traceable property.




                                                  12
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 13 of 25



       Third, Petitioner complains that this kind of statutory analysis would lead to an “absurd

and unjust result”. Dkt. No. 62 at 10-12. This argument is also unavailing. Contrary to

Petitioner’s assertion, failure to recognize a truly innocent petitioner’s claim based upon the

temporal requirements of Section 853(n)(6)(A) would not produce an unjust result. Instead, for a

petitioner who acquired an interest in a substitute asset after the acts giving rise to the forfeiture

(either the criminal conduct or the dissipation of the traceable assets), the petitioner would still

be able to file a petition under Section 853(n)(6)(B) seeking recognition as a bona fide purchaser

for value without cause to believe the property was subject to forfeiture. Thus, Petitioner’s

complaint that application of the statutory framework observed in Daugerdas and Preston would

be “grossly unfair to innocent third parties by creating a lead to the creation of a hidden

government forfeiture lien” is unfounded. Dkt. No. 12. Under the plain statutory language, an

innocent petitioner that obtained an interest in substitute assets after the dissipation of traceable

assets would be in a similar posture as an innocent petitioner seeking recognition of an interest in

traceable property that was subject to the relation-back provision of Section 853(c). Cf. United

States v. McHan, 345 F3d 262, 272 (4th Cir. 2003) (innocent transferee who does not have

superior interest under Section 853(n)(6)(A) can seek recovery under Section 853(n)(6)(B)); see

also Preston, 123 F.Supp.3d at 112 (“Congress did not intend section 853(n) to serve as a vehicle

by which all innocent third parties who are aggrieved by an order of criminal forfeiture can

petition for judicial relief.”) (quoting United States v. Lavin, 942 F.2d 177, 185 (3d Cir.1991)).

       In an effort to avoid basic discovery, Petitioner suggests that the plain reading analysis of

Daugerdas and Preston are outliers. However, the cases Petitioner relies upon relate not to the

acts that undergird a claim under Section 853(n)(6)(A), but primarily focus on issues of pretrial

restraint or constitutional right to counsel. For example, Luis v. United States, 136 S. Ct. 1083



                                                  13
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 14 of 25



(2016), involved the pretrial restraint of untainted funds that a defendant sought to use to hire

counsel. In Honeycutt v. United States, the Supreme Court did not address third-party petitions

at all, but in considering whether a co-conspirator could be held jointly liable for a money

judgment, noted that the relation-back provision of Section 853(c) does not apply to substitute

assets. In United States v. Erpenbeck, 682 F.3d 472, 478 (6th Cir. 2012) and United States v.

Jarvis, 499 F.3d 1196, 1204 (10th Cir. 2007), the courts did not address a petitioner’s claim

under Section 853(n)(6)(A). In Erpenbeck, the court addressed when a potential claim was

sufficiently plausible to require direct notice, while in Jarvis, the court found that the

government could not place a lis pendens on substitute assets prior to conviction and a finding of

alienation under Section 853(p). Id. 5

    Notwithstanding its effort to thwart discovery through premature summary judgment,

Petitioner itself contends that the inquiry under Section 853(n)(6)(A) is a factual inquiry. Dkt.

No. 11-12. Noting the Fourth Circuit’s ruling in United States v. Oregon, 671 F.3d 484 (4th Cir.

2012), Petitioner argues that “whether a third party’s interest was superior to that of the

defendant ‘involves equitable considerations and is necessarily fact bound and value-laden.”” Id.

As such, Petitioner suggests that whether a third party’s interest vested at the time of the illegal

acts is just one factor for the court to consider. Id. Thus, it appears that even Petitioner concedes




5
  Petitioner also cites to three opinions in the Second Circuit for the proposition that in a Section 853(n) proceeding
the government stands in the shoes of the defendant. Dkt. 62 at 9. Not only is such a rationale inconsistent with the
subsequent Daugerdas opinion, but in 2015, in a case that Petitioner cites, the Second Circuit already rejected this
reasoning, finding that “the government’s right to forfeited property does not arise because the government ‘inherits’
the defendant’s interests through the forfeiture order; it arises because the government has an independent interest in
that property that is superior to the defendant’s own claims.” United States v. Watts, 786 F.3d 152, 164 (2nd Cir.
2015). Indeed, in considering Section 853(c), the Watts court recognized that the governmental interest was
independent from the defendant’s interest. Similarly, the government’s interest in substitute assets arises under the
statutory provisions of Section 853(p)(1) because of the acts of the defendant to alienate or otherwise dissipate
property traceable to the offense.

                                                          14
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 15 of 25



that discovery is necessary to determine the priority, extent and nature of Woodlawn’s claimed

legal interest in the Baxter Street Property.


   3. Discovery is needed to Determine Whether Petitioner Meets the Requirements of 21
      U.S.C. § 853(n)(6)(B)
       Woodlawn next contends that discovery is also unnecessary with respect to its claim

under 21 U.S.C. § 853(n)(6)(B) because it has “already demonstrated” that it acquired an interest

in the Baxter Street Property through an arm’s length transaction, that it did not acquire the

interest through a sham transaction, that it provided value in exchange for its interest, and that it

could not have known the property was subject to forfeiture because it was forfeited as a

substitute asset. Dkt. No. 62 at 13. This assertion is in stark contrast to Petitioner apparent

concession elsewhere in its opposition that discovery is appropriate with regard to Petitioner’s

claim under 21 U.S.C. § 853(n)(6)(B). See Dkt. No. 62 at 3 (“If and when the Court denies

summary judgment on Woodlawn’s first claim…there will be ample time to consider arguments

about discovery, if any, the SCO should be allowed to pursue with respect to the second claim

under § 853(n)(6)(B).”) In any case, whether a petitioner meets the elements of a Section

853(n)(6)(B) is a fact-specific inquiry, and material facts regarding Woodlawn’s claim remain in

dispute or undiscovered. Accordingly, this Court should deny Petitioner’s motion for summary

judgment on this claim as well and grant the requested discovery so that the parties can proceed

to resolution or adjudication of Petitioner Woodlawn’s petition.

       To prevail in an ancillary hearing under 21 U.S.C. § 853(n)(6)(B), a petitioner must

establish each of three elements: “This defense consists of the following three elements: (1) the

claimant has a legal interest in the forfeited property; (2) the interest was acquired as a bona fide

purchaser for value; and (3) the interest was acquired at a time when the claimant was reasonably

without cause to believe that the property was subject to forfeiture.” United States v. Timley, 507

                                                  15
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 16 of 25



F3d. 1125, 1130-1131 (8th Cir. 2007). The petitioner bears the burden of proving its interest

under § 853(n)(6). United States v. Nava, 404 F.3d 1119, 1125 (9th Cir. 2005) (“the petitioner bears

the burden of proving his right, title, and interest under § 853(n)(6)”); United States v. Porchay, 533

F.3d 704, 709 (8th Cir. 2008) (same). Because the Baxter Street Property is located in New York,

Woodlawn’s purported interest as a bona fide purchaser for value arises under New York law,

which provides that “a person gives value for rights if the person acquires them ... in return for

any consideration sufficient to support a simple contract…” United States v. Drier, 952

F.Supp.2d 582 (S.D.N.Y. 2013). Thus, determination of whether a petitioner is a bona fide

purchaser for value requires a factual examination of the parties to the transaction are and the

consideration alleged to have been provided. Additionally, whether a petitioner was “reasonably

without cause to believe” is an objective, rather than a subjective” test. See United States v.

King, 2012 WL 2261117 (S.D.N. Y. 2012). This element also requires close factual

examination. See United States v. Parenteau 647 Fed. Appx. 601, 604 (6th Cir. 2016) (not

recommended for full-text publication)(“whether [claimant] had cause to believe that the policies

were forfeitable is predominantly a factual question in the context of this case.”)

        As set forth above, Petitioner’s refusal to provide complete information regarding its

identity, its relationship with the defendant and “[redacted] LLC”, the funds it may have

provided to the defendant, the funds it has received in payment under the purported loan, and the

extent to which the lien may have been discharged in whole or in part during self-described

forbearance discussions for nearly a year has frustrated the government’s ability to determine

whether Petitioner has a present legal interest in the Baxter Street Property. See supra at 7-10.

The ambiguities in Petitioner’s ownership and involvement in the provision or receipt of funds

further underscore the need for discovery to determine whether Petitioner can meet the “legal

interest” requirement of Section 853(n)(6)(B). Id.
                                                  16
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 17 of 25



       However, even if Petitioner were found to have such a legal interest, discovery would

still be necessary to enable the government, and ultimately the Court, to ascertain the extent to

which Petitioner Woodlawn is a bona fide purchaser for value. The latest revelations from that

Petitioner’s opposition that another limited liability company, “[redacted] LLC”, provided the

purported loan monies to defendant reinforce the need for discovery to determine what, if

anything, Petitioner Woodlawn provided defendant or “[redacted] LLC” in exchange for its

purported loan interest in the Baxter Street Property. If discovery reveals that Petitioner

provided nothing of value for its purported lien, Petitioner may not be able to meet its burden to

establish it is a bona fide purchaser for value. E.g., United States v. Davis, 2014 WL 7236997

(E.D.Ky. 2014)(Petitioner who has not shown by a preponderance that she paid valuable

consideration failed to establish she is a bona fide purchaser under §853(n)(6)(B)); United States

v. Armstrong, 2007 WL 7335174 (E.D.La. 2007)(unreported) *2 (“[I]f the third party acquired

the property by gift or donation (in other words, no consideration was given) he or she does not

qualify as a bona fide purchaser under the statute.”). Similarly, since the counterparties to the

purported transaction remain unknown, discovery is need to ascertain whether Petitioner

acquired its alleged interest in an arm’s length transaction with the defendant or “[redacted]

LLC”. See United States v. Joyce, 2011 WL 1102986 *5, 6 (E.D.P.A. 2011) (spouse who

acquired interest without consideration failed to establish she was a bona fide purchaser for

value). According to the declaration of Petitioner Woodlawn’s manager, Woodlawn was

incorporated solely to engage in this loan transaction. Berglund Decl. at ¶ 9, Dkt. No. 62-2. As

set forth in the government’s declaration, the use of false loans, loan fraud, and sham

transactions is consistent with the defendant’s conduct leading to his conviction. See Claman

Decl., Dkt. No. 55-2 at ¶¶ 14-18.



                                                 17
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 18 of 25



         Third, discovery is needed to determine what Petitioner reasonably knew or should have

known at the time it acquired its purported interest in the Baxter Street Property. As mentioned

previously, Woodlawn apparently was incorporated solely to engage in this loan transaction with

the defendant. Berglund Decl. at ¶ 9, Dkt. No. 62-2. Petitioner was also aware that the

defendant was the subject of a criminal investigation at the time it purportedly provided the loan.

MSJ Dkt. 44 at 9 (“After learning about the search of the Manafort’s home …Woodlawn

decided to go ahead with the loan…”). Other irregularities in the loan documentation and the

terms of the loan, as well as the public reporting on the extent of the criminal investigation,

further support Petitioner Woodlawn’s likely knowledge that the defendant was under

investigation, and, therefore, his assets might be in jeopardy. Claman Decl. at ¶ 16. Discovery

would reveal, inter alia, the full extent of Petitioner Woodlawn’s knowledge and whether the

defendant or his counsel informed Petitioner or its counsel of the extent or nature of the

investigation or discussed with them that defendant’s assets might be subject to forfeiture. Such

information could be highly probative of whether Petitioner can satisfy its burden to establish

that it was “reasonably without knowledge.” See, e.g. United States v. Derochemont, 2011 WL

6319293 *3 (M.D.Fl. 2011)(unreported) (petitioner could not claim to have been without reason

to know after defendant previously confessed crime to her). 6




6
  Petitioner appears to contend that because the Baxter Street Property was forfeited as a substitute asset, Petitioner
could not possibly have known whether it was subject to forfeiture. Dkt. No. 62 at 13 (“it is immaterial what facts
‘Woodlawn and its representatives knew at the time it entered into the … loan agreement’”). Several courts have
found, contrary to United States v. Petters, 2013 U.S. Dist. LEXIS 10396, at *21 (D. Minn. 2013), that knowledge
that a defendant was under investigation was sufficient to defeat a claim under Section 853(n)(6)(B); knowledge that
that the specified property owned by the defendant was somehow involved was not required. See Derochemont,
2011 WL 6319293 *3 (M.D.Fl. 2011)(denying a claim under Section 853(n)(6)(B) for substitute assets based on
knowledge); United States v. Galemmo, 661 F. App'x 294, 297–98 (6th Cir. 2016) (claimant not reasonably without
cause to believe an asset was subject to forfeiture when “it was clear that [Defendant] was under investigation” and
claimant was aware “of the ‘red flags’ around her husband’s financial status.”).

                                                          18
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 19 of 25



        Misconstruing United States v. Frykholm¸ 362 F.3d 41, 416 (7th Cir. 2004), Petitioner

contends that it had no duty to investigate when it had suspicions that it was acquiring an interest

in property from an individual who may have been engaged in criminal activity. Dkt. No. 44 at

11. However, according to Frykholm, a Petitioner cannot be willfully blind and recover under

Section 853(n)(6)(B). As the court found, “The possibility that Cotswold knew enough to permit

an ostrich inference – and thus could be found to have actual knowledge that Frykholm bought

the Property with the proceeds of the fraudulent scheme – prevents summary judgment in

Cotswolds’ favor. The state of Cotswold’s knowledge is the subject of a material dispute.”

Frykholm, 362 F.3d at 416 (what a claimant actually knew “would have alerted any reasonable

person to the possibility” that the property was subject to forfeiture, the claimant may not be

“reasonably without cause to believe that the property was subject to forfeiture.”); United States v.

BCCI Holdings (Luxembourg), S.A., 961 F. Supp. 287, 296 (D.D.C. 1997) (a bank reasonably should

have known that an entity’s assets were subject to forfeiture when its misdeeds were widely reported

in prominent newspapers over an extended period of time.) Moreover, at least one court has found

that “[i]n appropriate circumstances, this objective test requires a petitioner ‘to conduct further

inquiry before seeking to obtain an interest’ in property that may be subject to forfeiture.” United

States v. Drier, 952, F.Supp.2d 582, 588 (S.D.N.Y. 2013). Here, as in Frykholm, Petitioner

could not simply put its head in the sand and expect to recover under Section 853(n)(6)(B).

Petitioner admittedly knew of the criminal investigation at the time of the loan and was actively

engaged with lawyers acting on behalf of the defendant. There are at least material facts in

dispute as to whether Petitioner knew or should have known the property was subject to

forfeiture, and the Court should grant the government’s request for discovery. United States v.

Gallion, 2010 WL 3620257 * 11-12 (E.D.Ky 2010) (finding, inter alia, that spouse who knew or

should have known about investigation did not qualify as for relief under § 853(n)(6)(A) or (B)).

                                                  19
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 20 of 25



   4. The Discovery Requested is Narrowly Tailored and Proportional to the Needs of the
      Case
        In response to the government’s detailed identification of the bases for its request for

discovery and the specific types and period of discovery sought, Petitioner broadly complains

that such discovery would be costly and overbroad. Dkt. No. 62 at 3, 14-16. However, other

than generalized complaints and speculation, Petitioner fails to identify how the specific

discovery is unwarranted. Indeed, there is nothing particularly remarkable about the discovery

that the government seeks – 15 Special Interrogatories, 10 additional interrogatories, up to nine

depositions, and requests for production, requests for admission, and subpoena authority to third

parties and banks in accordance with Fed. R. Civil P. 45 and 18 U.S.C. § 986. Claman Decl. at ¶

23-24. Given the additional uncertainties exposed in Petitioner’s opposition memorandum, the

government’s modest request for a ninety day discovery period is proportional to the needs of the

case.

        Petitioner’s main complaint appears to be that the government seeks up to nine

depositions. However, Petitioner does not comment on the government’s asserted factual basis

for such depositions. In government counsel’s declaration, the United States identifies seven

specific types of persons involved in or referenced in Petitioner’s pleadings. Claman Decl. at ¶

23(c). The anticipated depositions, could include the beneficial owners(s) and two present or

former managers of Petitioner Woodlawn, Bruce Baldinger who Petitioner contends negotiated

the loan agreement, a person referenced in Petitioner’s own submissions as being a possible

source of the loan, the escrow agent for the one of the purported disbursements that Petitioner

has still not established was disbursed, and others with knowledge of the loan and purported

forbearance discussions. In light of the revelation that payments funds were not disbursed from

or to Woodlawn and that another unidentified limited liability company stands between


                                                 20
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 21 of 25



Woodlawn and the source of funds for the purported loan, the government’s inclusion of two

additional potential depositions seems to have been prudent and conservative. Petitioner offers

no basis to suggest that these depositions are not proportional to the needs of the case.

       The government’s desire for special interrogatories and ordinary interrogatories are

similarly warranted in light of Petitioner’s aversion to providing basic information in support of

its claim. Although Petitioner complains that Special Interrogatories are a figure of civil

forfeiture action, the government has requested such interrogatories precisely because they go to

the “claimant’s identity and relationship to the defendant property.” Supp. R. G(6)(a). Because

Petitioner continues to conceal its identity, its relationship to the Baxter Street Property and other

legal and natural persons involved in the purported loan transaction, and the extent of its

purported interest in the property, Special Interrogatories will help the government and the Court

better understand Petitioner’s standing and the extent and nature of its purported interest. Other

interrogatories would be appropriate to discover Petitioner’s factual and legal assertions under its

claim. The government’s requests for authorization to propound requests for production and

requests for admission are not contested at all in Petitioner’s opposition – except to the extent

that it believes the government need take no discovery in ancillary proceedings. Accordingly,

Petitioner’s suggestion that the discovery sought is not proportional to the needs of the case is

without merit.

   5. Petitioner’s Unsupported Assertion of a Need for a Protective Order is Not Grounds
      to Deny Discovery
       In its Opposition, Petitioner asserts that it “does not seek to prevent the government from

obtaining any information in discovery,” (Dkt. No. 62 at 16), yet that is precisely the

consequence of Petitioner’s actions in this case. When the government declined to enter into an

expansive confidentiality agreement without knowing who the counterparty to the agreement

                                                 21
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 22 of 25



was, the basis for the relief sought, or the full scope of the protection sought, Petitioner moved

for summary judgment without providing essential evidence about the purported loan, the parties

to its agreement, the amount due, the circumstances in which its interest arose or the identity of

the Petitioner. Rather than agree to discovery and move for a protective order pursuant to Rule

26(c) of the Federal Rules of Civil Procedure, Petitioner simply refused to provide the

information to substantiate its claim asserting that any disclosure would be unnecessary and

prejudicial.

        Petitioner contends that the government’s request for discovery to inquire into

petitioner’s standing or the relationship between Woodlawn and the defendant somehow makes it

“effectively a target of a law enforcement investigation…” Dkt. No. 62 at 17. Under this

tortured logic, a petitioner in an ancillary proceeding or a claimant in a civil forfeiture

proceeding becomes a criminal target any time the government merely seeks to verify a

petitioner or claimant’s assertions of standing, relationship to the conduct or individuals at issue

in a forfeiture proceeding, or the validity of their claim. This is not the law. A bedrock principle

of U.S. jurisprudence is that litigants must have standing to bring their claims into federal court.

Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992). The Federal Rules further clearly authorize

the government to move to dismiss or strike petitions or claims of a claimant who lacks standing

or has failed to fulfill the requirements for participation in a criminal or civil forfeiture

proceeding. See Fed. R. Crim. P. 32.2(c)(1); Rule G(8)(c) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. The government’s desire to inquire

into the identity of the petitioner, the nature and extent of its claimed interest, and its relationship

to the defendant is neither unusual nor unwarranted; it is essential for the disposition of justice. 7


7
  Indeed, in the civil forfeiture context, the Federal Rules expressly provide for the government to obtain early
information regarding “the claimant’s identity and relationship to the defendant property” by propounding Special

                                                        22
         Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 23 of 25



See United States v. BCCI Holdings (Luxembourg), S.A., 1993 WL 760232, at *4 (D.D.C. Dec.

8, 1993) (government not required to accept without question the representations of petitioner).

         Although Petitioner has not filed a motion for a protective order, it generally asserts, in

his opposition to the government’s motion for discovery, that open participation in this action by

“Woodlawn’s Principal” would cause grave damage to his business and personal relationships

due to the unpopularity of the defendant and his associates in California. Dkt. No. 62, pg. 17.

Under Rule 26(c), A party . . . from whom discovery is sought may move for a protective order. .

.” and “[t]he court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

The burden is on the movant to show “good cause” through “a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998); see also, In re Roman Catholic Archbishop of

Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (“The party opposing disclosure has the

burden of proving good cause, which requires a showing that specific prejudice or harm will

result if the protective order is not granted.”) Petitioner’s argument about the necessity of a

protective order are insufficiently particular and specific, and premature. Unless and until

Petitioner files such a motion setting forth the “particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements” and the law that support his position,

Petitioner’s vague unsubstantiated request should be denied. 8




Interrogatories, which must be answered before the government need respond to a claimant’s motion to dismiss. See
Supp. Rule G(6).
8
  Petitioner has also provided no basis for its extraordinary suggestion that the court require the government to bear
Petitioner’s cost of providing discovery under Rule 26(c)(1)(B) and restrict discovery under 26(b)(1). After failing
to provide the information along with its petition or through informal discovery, Petitioner Woodlawn, which may
be claiming more than a million dollars in these proceedings, there is no basis for the Court to find that providing
discovery in this action creates an “undue burden” on Petitioner.

                                                         23
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 24 of 25



                                         CONCLUSION

       Petitioner seeks the protection of the Courts through recognition of a claim that possibly

exceeds a million dollars. Rather than delay these proceedings further with premature motions

and efforts to thwart legitimate discovery, Petitioner should be subject to the requested

discovery. For the reasons set forth herein, the United States respectfully urges this Court to

deny Petitioner’s motion for summary judgment and grant the discovery the government has

requested.

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney

                                      By:     _______________________
                                              Zia M. Faruqui, D.C. Bar 494990
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                               (202) 252-7117 (Faruqui)
                                              zia.faruqui@usdoj.gov


                                      By:     /s/ Daniel H. Claman
                                              Daniel H. Claman
                                              Money Laundering and
                                                  Asset Recovery Section
                                              Criminal Division
                                              U.S. Department of Justice
                                              1400 New York Avenue, N.W., Suite 10100
                                              Washington, D.C. 20530
                                              Telephone: (202) 514-1263

                                              Counsel for the United States of America




                                                24
        Case 1:18-mc-00167-ABJ Document 73 Filed 04/16/19 Page 25 of 25




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019, I have provided notice of the forgoing through the

Court’s Electronic Filing System to such counsel of record or pro se litigants as have consented

to accept service through such means. I have also transmitted a copy of this filing via electronic

mail to the following, who do not appear to have registered for notice through the Court’s

Electronic Filing System or who have not filed an appearance in this matter:

William Clayton Batchelor, Esq.
1601 18th Street, NW Suite 2
Washington, D.C. 20009
wcb@wrightandbatchelor.com

Robert T. Holland, Esq.
BELKIN BURDEN WENIG & GOLDMAN LLP
270 Madison Avenue
New York, New York 10106
RHolland@BBWG.COM
(Attorneys for Claimant the Residential Board of Trump Tower Condominium)

Gayle Pollack, Esq.
MORRISON COHEN LLP
909 Third Avenue
New York, New York 10022
gpollack@morrisoncohen.com
(Attorney for 29 Howard Street Condominium)
                                                     /s/ Daniel H. Claman
                                                     Daniel H. Claman
                                                     Money Laundering and
                                                        Asset Recovery Section




                                                25
